722 S.E.2d 792 (2012)
STATE
v.
Marcus Douglas JONES.
No. 22A02-2.
Supreme Court of North Carolina.
March 15, 2012.
Elizabeth Hambourger Koch, Durham, for Jones, Marcus Douglas Sr.
L. Michael Dodd, Special Deputy Attorney General, for State of N.C.
Shelagh R. Kenney, For Jones, Marcus Douglas Sr.
Ernie Lee, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 9th of March 2012 by Defendant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 15th of March 2012."